                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

SAWNYA J. WILLIAMS,

                      Plaintiff,                                    8:18CV137

        vs.
                                                                      ORDER
H & H AUTO PARTS, LLC,

                      Defendant.


      Today, a telephone conference was held regarding a discovery dispute. Having heard the
arguments presented by counsel,

       IT IS ORDERED as follows:

       1.     The subpoenas to Plaintiff’s medical providers requesting Plaintiff’s medical
records from 2017 forward may issue.

        2.     Defendant’s subpoenas to Plaintiff’s past employers may issue. However, the
language “records of any kind regarding the employment” shall be removed from the subpoenas
before they issue.

        3.     As to Plaintiff’s current employer, a subpoena may not issue. Instead, Plaintiff
shall directly produce payroll and benefit information to Defendant. However, a request for
additional information from Plaintiff’s current employer may be brought before the Court,
following a meet and confer by counsel, in the event discovery reveals that more documents may
be relevant.

      4.       By November 26, 2018, Plaintiff shall provide the Court with the unredacted text
messages at issue for in camera review.

       Dated this 20th day of November, 2018.

                                                   BY THE COURT:

                                                   s/ Susan M. Bazis
                                                   United States Magistrate Judge
